—In an action to foreclose a mortgage, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated August 1, 1996, which granted the motion of the defendant Annette Small to vacate a judgment of foreclosure and sale dated November 21, 1994, and for leave to interpose an answer.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court did not improvidently exercise its discretion in granting the motion of the defendant Annette Small to vacate the judgment of foreclosure and sale and for leave to interpose an answer. Small established a reasonable excuse for her default and a meritorious defense (see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.